Citation Nr: 1704026	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-09 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with polysubstance and alcohol abuse disorders.  

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD).  

3.  Entitlement to service connection for left foot disability.  

4.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis, claimed as emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.  

In a November 2015 rating decision, an initial rating of 50 percent was granted for service-connected PTSD, effective July 26, 2011.  As a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the claim for a higher initial rating for PTSD remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran had filed a previous claim for a left foot rash/skin disability, which was denied in a final rating decision in August 2003.  Although the Veteran did not specify which type of left foot disability was at issue in the current claim filed in June 2010, he verified in his November 2011 notice of disagreement that his current appeal involved hallux valgus, not a skin disability.  As such, new and material evidence is not required to proceed.  

In November 2013, the Veteran withdrew his request for a hearing before the Board.  

The claim was remanded by the Board in April 2015 and has been returned now for further appellate consideration.  

The issues of service connection for a left foot disability and a lung disability as well as entitlement to a higher initial rating for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, nightmares; 
occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSION OF LAW

Throughout the appellate period, the criteria for an initial disability rating in excess of 50 percent PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

PTSD

The Veteran contends that an initial disability rating in excess of 50 percent is warranted for service-connected PTSD.  Acquired psychiatric disorders such as PTSD are evaluated under DC 9411 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, the next-higher 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Based on the evidence of record, a rating in excess of 50 percent is not warranted.  Throughout the period on appeal, the medical and lay evidence of record indicate that symptoms of PTSD included chronic sleep impairment, nightmares, anxiety, depressed mood, decreased motivation, intrusive thoughts, feelings of detachment, hypervigilance, and decreased socialization.  These symptoms more approximate those listed in the criteria for a 50 percent rating.

There have been few, if any, reports of the symptoms listed in the criteria for a 70 percent rating.  The evidence, including March 2012 and September 2015 VA examinations, indicates that his speech tone and rate have consistently been clear or within normal limits, his thought process and content logical and goal-oriented, and his judgment, insight, and impulse control unimpaired.  His memory and concentration have consistently been described as normal or intact.  The Veteran has denied hallucinations or delusions as well as suicidal or homicidal thoughts or plans.  Moreover, the Veteran specifically denied panic attacks in the 2012 and 2015 VA examinations and there is no evidence of panic attacks in the record.  Throughout the appeal, he has been found to be able to perform all activities of daily living, maintain minimum personal hygiene, and handle his financial affairs.  At no time has homicidal or suicidal ideation been described by the Veteran or found upon examination.  From this evidence, the Board may conclude that a 70 percent rating is not warranted based on objectively observable symptoms.

Moreover, there is insufficient evidence to show that a 70 percent rating is warranted based on overall social or occupational impairment.  As to the Veteran's overall social impairment, he reported during the March 2012 and/or September 2015 VA examinations that while he was divorced for many years and had not dated anyone since his divorce, he was close with his siblings and had a close relationship with his four children.  Although he did not get along with his neighbors, he reported during the 2015 examination that he did have one friend.  

In terms of occupational functioning, the Veteran reported during the March 2012 VA examination that had worked as a mechanic for a paper company for 31 years before he was fired for using drugs.  Thereafter, he drove a dump truck until 2007 and has not worked since.  At no time during the appeal did the Veteran or his treatment providers state that he would have difficulty establishing and maintaining occupational relationships or employment.  The 2015 VA examiner specifically found based upon the claims file and the Veteran's reports that his PTSD disability resulted in occupational and social impairment with reduced reliability and productivity.  In other words, the 2015 examiner described impairment that was no consistent with a 70 percent disability rating for the Veteran's PTSD.    

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Here, the March 2012 VA examiner assigned a GAF score of 60, indicating moderate difficulty in social, occupational, or school functioning such as having just a few friends or having conflicts with peers or co-workers.  Therefore, the observed GAF scores are also insufficient to warrant a 70 percent rating.  

Given the evidence above, the GAF score and the assessments of the Veteran's overall occupational and social functioning indicate that the Veteran's PTSD symptoms cause at worst moderate difficulties in social and occupational functioning.  Hence, his symptoms do not more nearly approximate a 70 percent disability rating.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9411.

As noted above, in exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, in this case, the Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to his service-connected PTSD symptoms such as impaired sleep, depressed mood, decreased interest in activities, hypervigilance, and decreased socialization.  For PTSD, the schedular criteria dictate that the symptoms listed are only examples of the types of symptoms that can be considered.  In other words, the schedular rating criteria mandate consideration of all symptoms from PTSD and how they impact social and occupational functioning.  Thus, by definition, the schedular rating criteria contemplate all of the Veteran's symptoms stemming from his PTSD disability.  

In addition, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions does not capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Finally, the Veteran has not alleged, nor does the medical evidence demonstrate that he is unable to obtain and maintain employment for which he would otherwise be qualified based on experience due to his service-connected symptoms.  Accordingly, further consideration of entitlement to TDIU is not required.  38 C.F.R. § 4.16 (2016); see Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009), Rice v. Shinseki, 22 Vet. App. 447 (2009).   

For these reasons, the Board finds that the preponderance of evidence is against a finding of an increased schedular rating, referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b), or entitlement to TDIU.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, a rating in excess of 50 percent is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2012. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided adequate examinations.  As discussed above, the Board finds that the VA medical examinations obtained in this case are adequate, as they are predicated on a full examination of the Veteran.  The examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinions stated, relying on the evidence reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding PTSD has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in April 2015, when it was remanded for additional development.  In accordance with the remand instructions, in relevant part, all outstanding VA treatment records have been associated with the claims file, a new VA examination was provided, and a supplemental statement of the case was issued in November 2015.  Since the record reflects substantial compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 



ORDER

An initial disability rating in excess of 50 percent for PTSD with polysubstance and alcohol abuse disorders is denied.  


REMAND

While the Board regrets additional delay in this case, a remand is necessary to ensure that all necessary development is completed.  

In April 2015, the Board requested that a June 2011 pulmonary function test (PFT) and subsequent VA opinion (which were both indicated to be pending and forthcoming at the time of the examination report) be obtained and associated with the claims file.  In response, a duplicate copy of the June 2011 VA examination report was associated with the claims file.  Again, that report states that a PFT would be performed the following day and that an opinion as to the proper diagnosis and etiology of the Veteran's lung disabilities was pending the completion of the PFT.  As there is no evidence that the 2011 PFT and subsequent opinion did not take place or are unavailable, the evidence is presumed to be in VA's possession and must be obtained before the claim can be adjudicated.  

In a September 2015 VA examination, a diagnosis of COPD was noted.  However, the examiner did not provide an opinion as to its etiology, even though the Veteran has reported that his lung disability began during his military service.  The Board finds that VA's duty to obtain an etiology opinion is triggered in this case and a VA etiology opinion regarding any currently diagnosed lung disability, to include COPD, must be obtained.  

Regarding the left foot disability, the record demonstrates that the Veteran has been diagnosed with hallux valgus, left great toe, and that he has claimed that his left foot disability began during service.  Following the 2015 remand, the RO determined that a VA examination was necessary.  However, the September 2015 examination report did not include an etiology opinion regarding left foot hallux valgus.  As such, the Board finds that the 2015 examination report is inadequate and a VA etiology opinion must be obtained.  

Regarding the initial rating assigned for CAD, the Board notes that under 38 C.F.R. § 4.100 (2016), METs testing is required in all cases except when there is a medical contraindication; when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; or when a 100 percent rating can be assigned on another basis.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note (2).

In this case, the Veteran has received VA examinations in April 2014 and September 2015 to specifically evaluate the severity of service-connected CAD.  In both examinations, however, an estimate of his METs was provided rather than completing METs testing.  As the Veteran's representative noted in a November 2016 brief, the examiners failed to provide a reason as to why METs testing was not performed.  The record does not demonstrate that the Veteran's LVEF has been 50 or less, there is no evidence of chronic congestive heart failure or such an episode within one year of each examination, and a 100 percent rating is not warranted based on the current record.  As such, METs testing is required unless the examiners can explain that such testing cannot be done for medical reasons.  As such, the examinations of record are inadequate for the purpose of evaluating service-connected CAD and a new VA examination must be provided.  

All records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records created since the last record in the claims filed dated in August 2015 and associate them with the virtual claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Specifically attempt to obtain the June 2011 PFT and subsequent VA opinion, if any.  

3.  Provide the Veteran with a VA pulmonary examination with a qualified physician to determine whether currently diagnosed COPD is related to service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veterans current COPD had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  Provide the Veteran with a VA foot examination with a qualified physician to determine whether left foot hallux valgus is related to service.  

The virtual claims folder should be review.  Consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current hallux valgus, left foot, had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Schedule the appropriate VA examination with a physician to help ascertain the current extent of the service-connected CAD.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner is requested to provide diagnostic METs scores.  If these tests cannot or should not be undertaken, the examiner should provide an explanation for such finding, as well as an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also discuss what impact, if any, the Veteran's disability would have on his ability to perform activities of daily living and physical or sedentary activities.  

6.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

7.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


